                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                             1:18 CV 44 MR

ADAM WADE HALL,                                 )
                                                )
                          Plaintiff,            )
                                                )             ORDER
v.                                              )
                                                )
TERESA PUETT, Sgt. of DPS at Marion Corr. )
Inst., in her individual capacity,              )
ROBERT L. KALINOWSKI, Officer of DPS at )
Marion Corr. Inst., in his individual capacity, )
GEORGE R. BRIGHT, Officer of DPS at             )
Marion Corr. Inst., in his individual capacity )
                                                )
                          Defendants.           )
__________________________________              )

      This matter is before the undersigned following the Order of the District

Court granting Plaintiff’s Request for a Judicial Settlement Conference. Doc.

44, p. 3.

      A judicial settlement conference has been set for September 22, 2020

beginning at 1:00 p.m.

      The conference will be conducted by telephone. Call-in information will

be provided to the parties by separate communication.

      Plaintiff shall participate in the conference from Eastern Correction

Center, Plaintiff’s present place of incarceration. Eastern Correction Center




            Case 1:18-cv-00044-MR Document 45 Filed 09/03/20 Page 1 of 2
shall ensure that the necessary accommodations are made to allow Plaintiff to

participate in the settlement conference.

      Defendants and their counsel may participate in the conference from any

location they deem appropriate, provided that Defendants participate in the

conference from the same physical location as their counsel, unless permission

to the contrary has been given by the Court in advance. Any request seeking

such permission shall be filed no later than ten (10) days prior to the

conference. Further, in accordance with this district’s Local Civil Rule

16.3(d)(2), a person with full authority (not including counsel of record) to settle

all pending claims must also participate in the conference on behalf of all

Defendants, to the extent Defendants themselves do not have such authority.

Any such person shall also participate from the same location as Defendants,

unless permission to the contrary is given in advance.

      The Clerk is respectfully instructed to certify a copy of this Order to Mr.

Jeff Fauls at Eastern Correction Center, Maury, North Carolina.

      It is so ordered.


                                    Signed: September 3, 2020




                                          2

        Case 1:18-cv-00044-MR Document 45 Filed 09/03/20 Page 2 of 2
